             Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 1 of 35



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 JEREMY GREENE,                                                     Case No.:

                 Plaintiff,

 v.

 SCORES HOLDING COMPANY, INC, SCORES
 MEDIA GROUP, LLC, SWAN MEDIA GROUP, INC.,
 SCORES DIGITAL GAMING, LLC, ROBERT GANS,
 CHARILAOS YIOVES a/k/a HARRY YIOVES,

                  Defendants.


        Plaintiff JEREMY GREENE (“Plaintiff”), by his attorneys, DOUGLAS & LONDON,

P.C., upon information and belief, at all times hereinafter mentioned, alleges as follows:

                                  JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

the amount in controversy as to the Plaintiff exceeds $75,000.00, exclusive of interest and costs,

and because Defendants are domiciled, incorporated and have their principal places of business in

states other than the state in which the named Plaintiff resides.

                                     NATURE OF THE CASE

        2.       This action concerns and arises out of economic injuries and other damages

Plaintiff, JEREMY GREENE, sustained, and continues to sustain, as a result of Defendants’

unlawful actions as set forth herein which deprived Plaintiff JEREMY GREENE of the

consideration he was promised in return for his years-long work for the “SCORES” brand.

        3.       Plaintiff seeks damages as against each and every Defendant for breach of contract,

unjust enrichment, promissory estoppel, fraudulent inducement and breach of the covenant of good

faith and fair dealing.
             Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 2 of 35



                                                PARTIES

        4.       Plaintiff, JEREMY GREENE, is a citizen of the United States of America, and is a

citizen and resident of the state of Florida.

        5.       Defendants Scores Holding Company Inc., Defendant Scores Media LLC, Inc,

Swan Media Group, and Scores Digital Gaming (hereinafter referred to as “Corporate

Defendants”) are interrelated and unified.

        6.       Defendant Scores Holding Company, Inc., (hereinafter referred to as “Scores

Holding”) is a corporation organized under the laws of the state of Utah, is registered to do business

in New York, and has a principal place of business at 533-535 West 27th Street, New York, New

York.

        7.       Defendant Scores Holding is the owner of the tradename “Scores,” the “Scores”

brand, the “Scores” trademark, and owns all intellectual property rights related to same.

        8.       Defendant Scores Holding does business under the name “Scores.”

        9.       For more than 20 years, the trademark “Scores” has been used to identify and

distinguish the services of goods of gentleman’s nightclubs with adult entertainment.

        10.      Defendant Scores Holding is the licensor of the tradename “Scores.”

        11.      Defendant Scores Holding licenses the tradename “Scores” to its wholly owned

subsidiary, Scores Licensing Corporation (“SLC”).

        12.      Upon information and belief, Defendant Scores Media Group, LLC (“Scores

Media”) is a limited liability company whose members are citizens of New York and Utah.

        13.      Defendant Scores Media is located at 535 West 27th Street, New York, New York.

        14.      Defendant Scores Media is an authorized user of the trademark “Scores.”




                                                   2
          Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 3 of 35



       15.     Defendant Swan Media Group, Inc., (hereinafter referred to as “SMG”) is a

domestic business corporation organized under the laws of New York and has a principal place of

business at 617 11th Avenue, New York, New York.

       16.     Defendant SMG is the owner of an online streaming interactive video service and

associated website known as ScoresLive.com.

       17.     Defendant SMG is an authorized user of the trademark “Scores.”

       18.     Despite Defendant SMG being the owner of ScoresLive.com, Defendant Scores

Media Group holds itself out as the world’s first online gentleman’s club and claims responsibility,

oversight and management of ScoresLive.com.

       19.     Defendant Scores Digital Gaming, LLC (hereinafter referred to as “SDG”) is a

domestic limited liability company organized under the laws of New York and with a registered

address at 617 11th Avenue, New York, New York, 10036.

       20.     Upon information and belief, SDG’s members are citizens of Utah and New York.

       21.     Defendant SDG is an authorized user of the trademark “Scores.”

       22.     Defendant Robert Gans is a citizen of the United States of America and is a citizen

of the state of New York.

       23.     At all relevant times, Defendant Robert Gans was the Chief Executive Officer of

Defendant Scores Holding.

       24.     At all relevant times, Defendant Robert Gans was the President of Scores Media.

       25.     At all relevant times, Defendant Robert Gans was the Chief Executive Officer

and/or President of Defendant SMG.

       26.     At all relevant times, Defendant Robert Gans owned 80% of Defendant SMG.

       27.     At all relevant times, Defendant Robert Gans was the President of SDG.




                                                 3
          Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 4 of 35



        28.    Defendant Charilaos Yioves a/k/a/ Harry Yioves (“Harry Yioves”) is a citizen of

the United States of America and is a citizen of the state of New York.

        29.    At all relevant times, Defendant Harry Yioves was an employee of Defendant

Robert Gans.

        30.    At all relevant times, Defendant Harry Yioves was an agent of Defendant Robert

Gans.

        31.    At all times relevant herein, Defendant Harry Yioves had express and apparent

authority to act on behalf of Defendant Robert Gans.

        32.    At all relevant times, Defendant Harry Yioves was an employee of the Corporate

Defendants.

        33.    At all relevant times, Defendant Harry Yioves was an agent of each of the Corporate

Defendants.

        34.    At all times relevant herein, Defendant Harry Yioves had express and apparent

authority to act on behalf of each of the Corporate Defendants.

        35.    At all times relevant herein, Defendant Harry Yioves held himself out as having the

authority to act on behalf of each of the Corporate Defendants.

        36.    Defendant Harry Yioves is an operator of the Corporate Defendants, and he is

responsible for all aspects of day-to-day business operations of each Corporate Defendant.

        37.    At all relevant times, Defendant Harry Yioves was the Chief Executive Officer

and/or Founder of Defendant Scores Media.

        38.    At all relevant times, Defendant Harry Yioves was the Chief Executive Officer

and/or President of Defendant SMG.




                                                4
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 5 of 35



       39.    At all relevant times, Defendant Harry Yioves was the Chief Executive Officer

and/or President of Defendant SDG.

       40.    At all relevant times, Defendant Harry Yioves held himself out as the Chief

Executive Officer and/or Founder of Defendant Scores Media.

       41.    At all relevant times, Defendant Harry Yioves held himself out as the Chief

Executive Officer and/or Founder of Defendant SMG.

       42.    At all relevant times, Defendant Harry Yioves held himself out as the Chief

Executive Officer and/or Founder of Defendant SDG.

       43.    At all times relevant to this action, Defendant Robert Gans exerted exclusive and

complete domination and control over each Corporate Defendant.

       44.    At all times relevant to this action, Defendant Harry Yioves exerted exclusive and

complete domination and control over each Corporate Defendant.

       45.    At all times relevant to this action, Defendant Scores Holding exerted exclusive and

complete domination and control over each and every other Corporate Defendant.

       46.    At all times relevant to this action, Defendant Robert Gans was able to exert

exclusive and complete domination and control over each and every Corporate Defendant through

shell corporations, including but not limited to Defendant Scores Holding.

       47.    At all times relevant to this action, Defendant Harry Yioves was able to exert

exclusive and complete domination and control over each and every Corporate Defendant through

shell corporations, including but not limited to Defendant Scores Holding.

       48.    On multiple occasions, Defendant Harry Yioves told Plaintiff Jeremy Scores that

Defendant Scores Holding was a shell corporation for himself and Defendant Robert Gans.




                                               5
          Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 6 of 35



       49.     At all times relevant to this action, Defendants Robert Gans and/or Harry Yioves

exerted exclusive and complete domination and control over each breached transaction and/or

unlawful act at issue so that the acts of each and every Corporate Defendant are also the acts of

Defendants Robert Gans and/or Harry Yioves.

       50.     At all times relevant to this action, Defendant Scores Holding exerted exclusive and

complete domination and control over each breached transaction and/or unlawful act at issue so

that the acts each and every Corporate Defendant are also the acts of Defendant Scores Holding.

       51.     Upon information and belief, Defendants Robert Gans and/or Harry Yioves created,

set up and/or otherwise developed each and every one of the Corporate Defendants in an attempt

to escape liability for their unlawful activity, such as the unlawful conduct alleged herein.

       52.     Allowing for the continued adherence to the fiction of the separate existences of the

“Corporate Defendants” would promote injustice, in that Defendants Robert Gans and/or Harry

Yioves are attempting to escape liability for their unlawful activity, as set forth below, by hiding

behind various corporate forms to avoid responsibility for breach agreements entered into with

Plaintiff for their own benefit.

                                   FACTUAL BACKGROUND

       53.     Plaintiff has been involved with internet marketing and sales for many years.

       54.     In the course of his career, Plaintiff developed a substantial network.

       55.     Plaintiff established strong connections with prominent individuals involved in the

technology, investment, financial and business industries.

       56.     Plaintiff also established strong connections with entrepreneurs, investors and

broker-dealers in the technology and social media industries.




                                                 6
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 7 of 35



       57.     Plaintiff has valuable contacts with investors in both the financial and technology

industries throughout the United States.

       58.     Defendants induced Plaintiff to use his unique skillset to garner business for the

“SCORES” brand in return for agreed-upon compensation.

       59.     As detailed below, Plaintiff contributed to Defendants’ financial success in

promoting new business.

       60.     Defendants profited handsomely from Plaintiff’s services for the “SCORES” brand.

                                           ScoresLive.com

       61.     Plaintiff Jeremy Greene’s business relationship with Defendants Scores Holding,

Scores Media, SMG, Robert Gans and Harry Yioves began in or about 2012, when he entered into

a consultancy contract with them related to ScoresLive.com (the “Scores Consultancy

Agreement”).

       62.     Plaintiff has been involved with internet marketing and sales for many years, and,

by the terms of the contract, Plaintiff was to provide his “unique expertise” to Defendants,

particularly Defendant SMG, identified as “Scores.”

       63.     In return, pursuant to the terms of the Scores Consultancy Agreement, Plaintiff

Jeremy Greene was to receive: (1) a $10,000.00 monthly draw; and (2) quarterly share payments

of 15% of Defendants’ net revenue from the leads generated by Plaintiff provided that the net

revenue was greater than $30,000.00 per quarter. Termination of the agreement required 15 days

prior written notice. Upon termination of the agreement, the $10,000.00 monthly draw payments

would cease immediately, but the 15% share payments from leads originally generated by Jeremy

would remain in force for three years post termination.




                                                 7
           Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 8 of 35



         64.   Plaintiff Jeremy Greene began receiving $10,000.00 monthly payments shortly

after the Scores Consultancy Agreement was affected.

         65.   In or about September 2014, Defendants, without providing the required written

notice of termination, stopped paying Plaintiff Jeremy Greene the contracted $10,000.00 per

month.

         66.   To date, Plaintiff Jeremy Greene has never received quarterly share payments of

15% of Defendant net revenue from the leads he generated (provided that the net revenue was

greater than $30,000.00 per quarter) which he was entitled to up until September 2017.

         67.   Defendants claim that Defendant SMG never earned a profit. However, profit is

not the same things as net revenue.

         68.    Upon information and belief, Defendant SMG is abusing the corporate form to

avoid payment of amounts due to Plaintiff under the terms of the Scores Consultancy Agreement.

         69.   Defendant Robert Gans, Defendant Harry Yioves and Defendant Scores Holding,

through and by its authorized agent Defendant Harry Yioves, dominated Defendant SMG and the

Consultancy Agreement to such an extent that Defendant SMG’s breach of the Consultancy

Agreement as set forth in this Complaint is also the breach of Defendant Robert Gans, Defendant

Harry Yioves and Defendant Scores Holding.

         70.   Pre-discovery factual evidence of the aforementioned domination includes, but is

not limited to, the following abuses of corporate form and control over the Consultancy

Agreement:

               a.     Defendant SMG is undercapitalized;

               b.     According to Defendants, Defendant SMG was never profitable so there
                      was no share owed to Plaintiff;




                                               8
Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 9 of 35



    c.   There is an overlap in the ownership, officers, directors, and personnel of
         SMG with that of Defendant Scores Holding;

    d.   Per the Scores Consultancy Contract, Defendant SMG is referred to as
         “Scores”;

    e.   Defendant Robert Gans is Chief Executive Officer of Defendant Scores
         Holding with an address of 533-535 West 27th Street 2nd Floor, New York,
         NY 10001;

    f.   Defendant Robert Gans owns over 60% percent of Defendant Scores
         Holdings’ shares, either individually or through his wholly owned
         company, Mitchell’s East, LLC.;

    g.   Defendant Robert Gans is the Chief Executive Officer and/or President of
         Defendant SMG with an address of 617 11th Avenue, New York, NY
         10036;

    h.   At all relevant times, Defendant Robert Gans owned 80% of Defendant
         SMG;

    i.   At all relevant times, Defendant Robert Gans was president of Scores
         Media;

    j.   At all relevant times, Harry Yioves was an employee of Defendant Scores
         Holding;

    k.   At all relevant times, Harry Yioves was an agent of Defendant Scores
         Holding;

    l.   At all times relevant herein, Harry Yioves had express and apparent
         authority to act on behalf of Defendant Scores Holding;

    m.   At all times relevant herein, Harry Yioves represented that he had express
         and apparent authority to act on behalf of Defendant Scores Holding;

    n.   At all relevant times, Defendant Robert Gans was president of Scores
         Media;

    o.   At all relevant times, Defendant Harry Yioves was Chief Executive Officer
         and Founder of Scores Media;

    p.   At all relevant times, Defendant Scores Media claimed responsibility,
         oversight and management of ScoresLive.com;




                                  9
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 10 of 35



                q.       The terms of the Scores Consultancy Agreement were negotiated between
                         Plaintiff and Defendant Harry Yioves, who, at all times, was acting as
                         employee and/or agent of Defendants Scores Holding, Scores Media, SMG
                         and/or Robert Gans;

                r.       Defendant Robert Gans signed the Consultancy Agreement, as CEO of
                         Defendant SMG;

                s.       Payments and guarantees of debts have been effectuated between SMG and
                         Scores Holding:

                t.       Upon information and belief, on January 24, 2006, Defendant Scores
                         Holding entered into a licensing agreement with AYA International, Inc.
                         (“AYA”) in which it granted AYA the right to use its “Scores” trademark
                         in connection with its online video chat website, ScoresLive.com.

                u.       The licensing agreement with AYA provided for royalty payments to be
                         made directly to Defendant Scores Holding at a rate of 4.99% of weekly
                         gross revenues from all revenue sources within the AYA website;

                v.       ScoresLive.com piloted in January 2007.

                w.       On December 21, 2009, AYA transferred all of its rights in ScoresLive.com
                         and in its licensing agreement with Defendant Scores Holding to Defendant
                         SMG;

                x.       In 2014, the ScoresLive.com license accounted for 5% of Defendant Scores
                         Holding’s total revenue; and

                y.       In 2015, the ScoresLive.com license accounted for 1% of Defendant Scores
                         Holding’s total revenue.

        71.     Upon information and belief, the Defendants have acted in bad faith by breaching

their contract with Plaintiff and for refusing to pay Plaintiff the compensation he earned and was

contracted to receive.

        72.     Additionally, Defendants failed to pay the affiliates found by Plaintiff Jeremey

Greene as agreed and in the time period agreed upon which substantially impacted Plaintiff’s

relationship with the affiliates.




                                                 10
           Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 11 of 35



       73.     Defendants failure to pay the affiliates found by Plaintiff Jeremey Greene as agreed

and in the time period agreed upon has caused Plaintiff to suffer loss profits and opportunities with

these same affiliates and has negatively impacted his relationship with the affiliates significantly.

       74.     Plaintiff Jeremy Greene, through a representative asked Defendants for a copy of

their financial statement, which Defendants would not provide.

       75.     In this action, Plaintiff seeks to recover compensation for the efforts he expended

and the related damages he has suffered.

                                        ScoresCasino.com

       76.     Plaintiff Jeremy Greene’s business relationship with Defendants Scores Holding,

Robert Gans and/or Harry Yioves continued when Defendants induced and enlisted Plaintiff to

identify potential investors for its “Scores Casino” (also referred to as “ScoresCasino.com”)

project.

       77.     Similar to their ScoresLives.com scheme, Defendants Scores Holding, Robert Gans

and/or Harry Yioves created a sham corporate form, Scores Digital Gaming LLC, for its Scores

Casino project.

       78.     In or about January 2016, Defendant Harry Yioves approached Plaintiff regarding

an online casino/gaming business opportunity.

       79.     Defendant Harry Yioves was acting on his own behalf, on behalf of Defendant at

Robert Gans and on behalf of Scores Holding.

       80.     Defendants Scores Holding, Robert Gans and/or Harry Yioves recognized that

Plaintiff had amassed valuable connections in the technology and investment industries.




                                                 11
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 12 of 35



       81.     Defendant Harry Yioves and Defendants Scores Holding and Robert Gans, through

their agent/employee Defendant Harry Yioves, asked Plaintiff to become part of the

ScoresCasino.com business.

       82.     Defendant Harry Yioves and Defendants Scores Holding and Robert Gans, through

their agent/employee Defendant Harry Yioves, told Plaintiff that this online casino/gaming

business was going to be part of the Scores brand.

       83.     The trademark “Scores” is found on the ScoresCasino.com website.

       84.     On January 15, 2016, Defendant Harry Yioves and Defendants Scores Holding and

Robert Gans, through their agent/employee Defendant Harry Yioves, offered Plaintiff an

opportunity to work for the Scores brand:

                       I’m not looking to be the traffic guy. So rather have
                       you there dealing with this and you can run with it. I
                       will also cut you in on the preferred stock shares.

       85.     On February 8, 2016, Defendant Harry Yioves and Defendants Scores Holding and

Robert Gans, through their agent/employee Defendant Harry Yioves, followed-up with Plaintiff

on the January 15th offer stating:

                       What about this deal? I’m about to get real $$$ and put
                       all these together ill bring you back when that happens
                       and have you run things on both and get you the stock
                       options its my promise.

       86.     Plaintiff and Defendant Harry Yioves and Defendants Scores Holding and Robert

Gans, through their agent/employee Defendant Harry Yioves, discussed ScoresCasino.com

through multiple communication platforms including, but not limited to, skype chats, text

messaging, emails and telephone calls.




                                                12
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 13 of 35



       87.     Defendant Harry Yioves and Defendants Scores Holding and Robert Gans, through

their agent/employee Defendant Harry Yioves, represented to Plaintiff that Harry Yioves was

working for and on behalf of Robert Gans and Scores to procure investors in ScoresCasino.com.

       88.     Defendant Harry Yioves and Defendants Scores Holding and Robert Gans, through

their agent/employee Defendant Harry Yioves, told Plaintiff that they were seeking both monetary

and internet traffic investors in ScoresCasino.com.

       89.     Plaintiff agreed to work for Defendants Harry Yioves, Robert Gans, Scores Holding

and SDG for the benefit of ScoresCasino.com by procuring investors for same.

       90.     In agreeing to work for Defendants Harry Yioves, Robert Gans, Scores Holding

and SDG for the benefit of ScoresCasino.com by procuring investors for same, Plaintiff was

promised a job as a salaried employee at ScoresCasino.com website, preferred stock shares and

company equity.

       91.     Over the following 21 months, Plaintiff spent hundreds of hours of his time, and

his resources, targeting and developing potential investors.

       92.     During this time period, Plaintiff expended funds from his own pocket to target and

develop potential investors because Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, promised that they

would reimburse him for out-of-pocket expenses.

       93.     Defendants Harry Yioves, Robert Gans, Scores Holding and SDG relied on

Plaintiff’s unique expertise to further the success of the ScoresCasino.com business.

       94.     For example, on September 25, 2017, Defendant Harry Yioves and Defendants

Scores Holding, SDG and Robert Gans, through their agent/employee Defendant Harry Yioves,

asked Plaintiff what the “next step” should be for the business.




                                                13
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 14 of 35



       95.     Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, instructed Plaintiff to communicate and

“pitch” deals with potential investors on behalf of ScoresCasino.com

       96.     After Plaintiff negotiated with potential investors for months, Defendant Harry

Yioves and Defendants Scores Holding, SDG and Robert Gans, through their agent/employee

Defendant Harry Yioves, came in to “close the deal.”

       97.     Throughout this period, Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, assured Plaintiff

over 35 separate times that Plaintiff would be compensated for any investors he brought to

ScoresCasino.com.

       98.     For example, on August 8, 2017, Defendant Harry Yioves and Defendants Scores

Holding, SDG and Robert Gans, through their agent/employee Defendant Harry Yioves,

guaranteed Plaintiff, “We have a huge opportunity to make real money.”

       99.     Throughout the relevant time period, the compensation promised to Plaintiff by

Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans, through their

agent/employee Defendant Harry Yioves, included, but was not limited to, preferred stock shares,

company equity and starting him as a salaried employee at Scores Casino.

       100.    Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, promised Plaintiff that Scores was

“factoring in your cut.”

       101.    In or about June 2016, in furtherance of procuring investors for ScoresCasino.com,

Plaintiff began working and grooming MonsterAds as a potential investor.




                                               14
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 15 of 35



       102.   Thereafter, Plaintiff introduced MonsterAds to the Defendants Harry Yioves,

Robert Gans, Scores Holding and SDG.

       103.   In or about December 2017, MonsterAds signed an operating agreement with the

Defendants Harry Yioves, Robert Gans, Scores Holding and SDG in which MonsterAds retained

a 10% ownership stake in ScoresCasino.com in exchange for $1 million worth of internet traffic.

       104.   The business deal with MonsterAds was a direct result of Plaintiff’s many hours

spent working to procure investors in ScoresCasino.com.

       105.   In or about August 2016, in furtherance of procuring investors for

ScoresCasino.com, Plaintiff began working and grooming Mr. Moser as a potential investor.

       106.   Thereafter, Plaintiff introduced Mr. Moser to Defendants Harry Yioves, Robert

Gans, Scores Holding and SDG.

       107.   In or about December 2017, Mr. Moser signed an operating agreement with the

Defendants Harry Yioves, Robert Gans, Scores Holding and SDG in which Mr. Moser retained a

10% ownership stake in ScoresCasino.com in exchange for $1 million worth of internet traffic.

       108.   The business deal with Mr. Moser was a direct result of Plaintiff’s many hours spent

working to procure investors in ScoresCasino.com.

       109.   Despite promising Plaintiff compensation for the work he performed at procuring

MonsterAds and Mr. Moser, compensation which included, but was not limited to, a salaried

employment position at ScoresCasino.com, preferred stock shares and company equity, Plaintiff

has not received any of the promised compensation from Defendants Harry Yioves, Robert Gans,

Scores Holding and SDG.




                                               15
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 16 of 35



       110.   Upon information and belief, Defendants Harry Yioves, Robert Gans, Scores

Holding and SDG fraudulently promised compensation to Plaintiff without the intent to actually

compensate him.

       111.   Upon information and belief, Plaintiff’s work directly contributed to the success of

the ScoresCasino.com brand for the personal benefit of Defendants Harry Yioves, Robert Gans,

Scores Holding and SDG.

       112.   Representatives of MonsterAds and Mr. Moser have told Defendant Harry Yioves

and Defendants Scores Holding, SDG and Robert Gans, through their agent/employee Defendant

Harry Yioves, that Defendants Harry Yioves, Robert Gans, Scores Holding and SDG need to

provide Plaintiff with the compensation that he was promised.

       113.   Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, repeatedly induced Plaintiff to continue

working for ScoresCasino.com by assuring Plaintiff that the ScoresCasino.com brand was and

would be profitable.

       114.   On October 26, 2017, Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, wrote to Plaintiff:

[M]oney will be so easy to get right now.”

       115.   Upon information and belief, Defendants Harry Yioves, Robert Gans, Scores

Holding and SDG promised compensation to Plaintiff in bad faith because Defendants Harry

Yioves, Robert Gans, Scores Holding and SDG did not wish to provide Plaintiff with what had

been promised.




                                               16
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 17 of 35



       116.    Upon information and belief, Defendant SDG is merely an alter ego designed by

Defendants Harry Yioves, Robert Gans and Scores Holding to commit acts in bad faith without

personal repercussions for the breach of the agreement with Plaintiff.

       117.    Defendant Harry Yioves expressly acknowledged to Plaintiff in writing and orally

that Defendant Robert Gans created certain corporate instrumentalities for the purposes of

receiving profit without personal liability.

       118.    To illustrate, on November 29, 2016, Harry Yioves wrote to Plaintiff:

                       “We can make a big score on this. We have a shell
                       company right now. 1 cent a share.” … “You can get 1 mil
                       shares for nothing. When we put the casino i[n] the holding
                       company it goes to 1 dollar. You make 99 times your
                       money.”

       119.    Additionally, on December 12, 2016, Defendant Harry Yioves wrote to Plaintiff,

“Yea I think we have a good team.” … “Plus a public shell that [B]ob owns outright.”

       120.    Additional pre-discovery factual evidence of Defendants Harry Yioves, Robert

Gans and Scores Holding domination includes, but is not limited to, the following abuses of

corporate form and control over SDG and the agreement with Plaintiff:

               a. There is an overlap in the ownership, officers, directors, and personnel of SDG
                  with that of Defendants Harry Yioves, Robert Gans and Scores Holding;

               b. Defendant Robert Gans is the registered Principal of Defendant SDG;

               c. Defendant Robert Gans controlled business decisions of purported SDG
                  corporation;

               d. Defendant Robert Gans and Harry Yioves controlled the business decisions of
                  SDG;

               e. Defendant Robert Gans determined the timeline of the project and the deadline
                  for investors to commit to ScoresCasino.com;




                                                17
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 18 of 35



               f. On August 3, 2017, Defendant Harry Yioves relayed a message from Defendant
                  Robert Gans to Plaintiff about project deadlines. “Bob just said by next week
                  he wants to wrap up. Either way he said.”;

               g. On August 4, 2017, Defendant Harry Yioves again represented that Defendant
                  Robert Gans had instructed Plaintiff to finalize plans. “[B]ob told me flat out
                  by next week the train leaves the station. Whoever is in is in.”;

               h. The registered address of Defendant SDG is identified as 617 11th Avenue, New
                  York, New York 10036, which is the same address as Defendant SMG; and

               i. However, on December 20, 2017, Defendant Harry Yioves instructed Plaintiff
                  to route contracts for Scores Casino investors to the address of Defendant
                  Scores Holding at 535 West 27th Street New York, NY 10001.

       121.    Upon information and belief, Defendants Harry Yioves, Robert Gans, Scores

Holding and SDG have acted in bad faith by breaching their contract with Plaintiff and for refusing

to pay Plaintiff the compensation he has earned.

       122.    In this action, Plaintiff seeks to recover compensation for the efforts he expended

and the related damages he has suffered.

                                     CAUSES OF ACTION

                        AS AND FOR A FIRST CAUSE OF ACTION
                                     Breach of Contract
                         (As to the Scores Consultancy Agreement)

       123.    Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

       124.    Plaintiff performed all conditions, covenants, and promises required to be

performed by Plaintiff in accordance with the material terms and responsibilities of the Scores

Consultancy Agreement.

       125.    Plaintiff used his “unique expertise to manage, market, advertise and administer the

Businesses to as to improve the Business’s revenue and profits.”




                                                18
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 19 of 35



       126.    In return, Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry

Yioves promised to compensate Plaintiff through a monthly draw of $10,000.00 per month.

       127.    In return, Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry

Yioves also promised to pay quarterly share payments of 15% of Defendants net revenue from the

leads generated by Plaintiff provided that the net revenue was greater than $30,000.00 per quarter.

       128.    Payment of said Share would not affect Plaintiff’s right and entitlement to be paid

his monthly Draw.

       129.    Notwithstanding Plaintiff’s adherence to the Scores Consultancy Agreement,

Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves breached the

Consultancy Agreement by, among other things:

                 a. Withholding the $10,000 monthly draw;

                 b. Failing to provide the required written notice of termination; and

                 c. Refusing to provide Plaintiff with a single “share” payment despite Plaintiff’s
                    work to increase revenue through generating leads.

       130.    As discussed above, while Defendants Scores Holding, Scores Media, SMG,

Robert Gans and Harry Yioves claim the Business was not profitable, Defendants Scores Holding,

Scores Media, SMG, Robert Gans and Harry Yioves organized the structure of the Defendant

Scores entities in such a way as to avoid profit and, thus, avoid paying Plaintiff what he was owed

pursuant to the Scores Consultancy Agreement.

       131.    As a direct and proximate result of the breach of contract by Defendants Scores

Holding, Scores Media, SMG, Robert Gans and Harry Yioves, Plaintiff has suffered, continues to

suffer, and will continue to suffer, damages in an amount to be proven at trial.




                                                19
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 20 of 35



                       AS AND FOR A SECOND CAUSE OF ACTION
                                     Breach of Contract
                           (As to the ScoresCasino.com Contract)

       132.     Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

       133.    A contract between Plaintiff and Defendants Scores Holding, SDG, Robert Gans

and Harry Yioves came into existence when Defendant Harry Yioves and Defendants Scores

Holding, SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, offered

Plaintiff valid consideration in return for Plaintiff’s performance with respect to ScoresCasino.com

as outlined herein.

       134.    Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, promised to compensate Plaintiff through,

among other things, preferred stock shares, company equity and by starting him as a salaried

employee at Scores Casino in exchange for Plaintiff finding and retaining investors for their

business venture - ScoresCasino.com.

       135.    Plaintiff performed all conditions, covenants, and promises required to be

performed by Plaintiff in accordance with the terms and responsibilities of the contract between

him and Defendants Scores Holding, SDG, Robert Gans and Harry Yioves.

       136.    Plaintiff retained investors for Defendants Scores Holding, SDG, Robert Gans and

Harry Yioves, including but not limited to, MonsterAds and Mr. Moser, for the purpose of

benefitting Defendants Scores Holding, SDG, Robert Gans and Harry Yioves with respect to

ScoresCasino.com.




                                                20
          Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 21 of 35



         137.   Despite their representations and contractual obligations, Defendants Scores

Holding, SDG, Robert Gans and Harry Yioves did not compensate Plaintiff as promised for the

work he performed with respect to ScoresCasino.com.

         138.   Defendants Scores Holding, SDG, Robert Gans and Harry Yioves breached their

contract with Plaintiff by failing to compensate him as promised for the work he performed with

respect to ScoresCasino.com.

         139.   As a direct and proximate result of Defendants’ breach of contract, Plaintiff has

suffered, continues to suffer, and will continue to suffer, damages in an amount to be proven at

trial.


                          AS AND FOR A THIRD CAUSE OF ACTION
                                     Unjust Enrichment
                                   (As to ScoresLive.com)

         140.   Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

         141.   Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

promised Plaintiff compensation for Plaintiff’s work to benefit ScoresLive.com, which included a

monthly draw of $10,000.00 per month and quarterly share payments of 15% of Defendants’ net

revenue from the leads generated by Plaintiff provided that the net revenue was greater than

$30,000.00 per quarter.

         142.   Plaintiff used his “unique expertise to manage, market, advertise and administer the

Businesses to as to improve the Business’s revenue and profits.”

         143.   As a result of Plaintiff’s use of his “unique expertise to manage, market, advertise

and administer the Businesses to as to improve the Business’s revenue and profits,” Defendants




                                                 21
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 22 of 35



Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves benefited monetarily with

respect to ScoresLive.com.

       144.    As discussed above, while Defendants Scores Holding, Scores Media, SMG,

Robert Gans and Harry Yioves claim ScoresLive.com was not profitable, Defendants Scores

Holding, Scores Media, SMG, Robert Gans and Harry Yioves organized the structure of the

Defendant Scores entities in such a way as to avoid profit directly to SMG and, thus, were able to

avoid paying Plaintiff the value of his contribution to SocresLive.com.

       145.    Upon information and belief, at times when the Plaintiff was receiving a $10,000

monthly draw, some of his payments were made by Scores Holding, not SMG.

       146.    Upon information and belief, the profit earned from ScoresLive.com that is

attributed to the Plaintiff benefited Defendants Scores Holding, Scores Media, SMG, Robert Gans

and Harry Yioves monetarily.

       147.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

have been unjustly enriched to the detriment of Plaintiff Jeremy Greene.

       148.    It is against equity and good conscience to permit Defendants Scores Holding,

Scores Media, SMG, Robert Gans and Harry Yioves to retain amounts owed to Plaintiff.

       149.    As a direct and proximate result of Plaintiff’s reliance on Defendant’s promises as

aforesaid, Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in an

amount to be proven at trial.


                      AS AND FOR A FOURTH CAUSE OF ACTION
                                  Unjust Enrichment
                               (As to ScoresCasino.com)

       150.    Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.



                                                22
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 23 of 35



        151.    Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, promised Plaintiff compensation for the

work he performed for their benefit with respect to ScoresCasino.com.

        152.    As   described    above,    Plaintiff      procured   several    investors   for    the

“ScoresCasino.com” business for the substantial monetary benefit of Defendants Scores Holding,

SDG, Robert Gans and Harry Yioves, including but not limited to MonsterAds and Mr. Moser.

        153.    Notwithstanding    Plaintiff’s   success     in   obtaining   financial   backers   for

ScoresCasino.com, Defendants Scores Holding, SDG, Robert Gans and Harry Yioves failed to

compensate Plaintiff for the work performed.

        154.    Defendants Scores Holding, SDG, Robert Gans and Harry Yioves have benefitted

substantially from Plaintiff’s work to the detriment of the Plaintiff who has not been compensated

for his services.

        155.    Representatives of MonsterAds and Mr. Moser have told Defendant Harry Yioves

and Defendants Scores Holding, SDG and Robert Gans, through their agent/employee Defendant

Harry Yioves, that Defendants Scores Holding, SDG, Robert Gans and Harry Yioves need to

provide Plaintiff with substantial compensation for the work he performed for Defendants Scores

Holding, SDG, Robert Gans and Harry Yioves in procuring them as investors.

        156.    Representatives of MonsterAds and Mr. Moser have told Defendant Harry Yioves

and Defendants Scores Holding, SDG and Robert Gans, through their agent/employee Defendant

Harry Yioves, that they would not have invested substantial funds in ScoresCasino.com had it not

been for the work of Plaintiff Jeremy Greene.

        157.    It is against equity and good conscience to permit the Defendants to retain amounts

owed to Plaintiff.




                                                 23
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 24 of 35



       158.    As a direct and proximate result of Plaintiff’s reliance on Defendant’s promises as

aforesaid, Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in an

amount to be proven at trial.


                        AS AND FOR A FIFTH CAUSE OF ACTION
                                  Promissory Estoppel
                               (As to the ScoresLive.com)

       159.    Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

       160.    A clear and unambiguous promise was made by Defendants Scores Holding, Scores

Media, SMG, Robert Gans and Harry Yioves to compensate Plaintiff for work he performed for

their benefit with respect to ScoreLive.com including a monthly draw of $10,000.00 per month

and quarterly share payments of 15% of Defendants’ net revenue from the leads generated by

Plaintiff provided that the net revenue was greater than $30,000.00 per quarter.

       161.    Plaintiff reasonably and foreseeably relied on the promises made by Defendants

Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves to him that he would not

stop receiving the $10,000 per month draws without written notice of termination and that he

would receive quarterly share payments of 15% of Defendants’ net revenue from the leads

generated by Plaintiff provided that the net revenue was greater than $30,000.00 per quarter.

       162.    Plaintiff performed the work he promised to do for Defendants Scores Holding,

Scores Media, SMG, Robert Gans and Harry Yioves with respect to ScoresLive.com.

       163.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

failed to provide Plaintiff with written notice of termination of his $10,000 monthly draw as

promised and instead simply stopped paying him.




                                                24
          Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 25 of 35



        164.       Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

failed to provide Plaintiff with his quarterly share payments of 15% of Defendants’ net revenue

from the leads generated by Plaintiff provided that the net revenue was greater than $30,000.00

per quarter.

        165.       As a direct and proximate result of Plaintiff’s reliance on the promises made by

Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves as aforesaid,

Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in an amount to be

proven at trial.


                           AS AND FOR A SIXTH CAUSE OF ACTION
                                     Promissory Estoppel
                                   (As to ScoresCasino.com)

        166.       Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

        167.       A clear and unambiguous promise was made by Harry Yioves and Defendants

Scores Holding, SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, to

compensate Plaintiff for work he performed for their benefit with respect to ScoresCasino.com

including, but not limited to, compensation in the form of preferred stocks, company equity and a

job as a salaried employee for Scores Casino.

        168.       Plaintiff reasonably and foreseeably relied on statements made by Defendant Harry

Yioves and Defendants Scores Holding, SDG and Robert Gans, through their agent/employee

Defendant Harry Yioves, that Plaintiff would receive compensation, including, but not limited to,

compensation in the form of preferred stocks, company equity and a job as a salaried employee

for Scores Casino, once Plaintiff secured financial investors for them.




                                                  25
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 26 of 35



       169.    Plaintiff worked exclusively for Defendants Scores Holding, SDG, Robert Gans

and Harry Yioves for years with respect to ScoresCasino.com without receiving the promised

compensation or income from them.

       170.    Once Plaintiff secured financial investors for Defendants Scores Holding, SDG,

Robert Gans and Harry Yioves, including but not limited to MonsterAds and Mr. Moser,

Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans, through their

agent/employee Defendant Harry Yioves, continued to promise payment to Plaintiff while making

excuses for the delay.

       171.    For example, Harry Yioves’ November 29, 2017 message to Plaintiff provides:


                         “Yea after we get all signed off and that part is
                         behind us I want you to do a cake session. Get
                         caught up. So you can be a part of operations.”


       172.    It soon became clear that Defendants Scores Holding, SDG, Robert Gans and Harry

Yioves had no intention to compensate Plaintiff after Plaintiff delivered the investors to them.

       173.    Plaintiff performed a significant amount of work on behalf of Defendants Scores

Holding, SDG, Robert Gans and Harry Yioves with respect to ScoresCasino.com for which he was

not compensated.

       174.    Plaintiff paid money out of his own pocket to perform the work on behalf of

Defendants Scores Holding, SDG, Robert Gans and Harry Yioves with respect to

ScoresCasino.com for which he was not reimbursed.

       175.    As a direct and proximate result of Plaintiff’s reliance on Defendant’s promises as

aforesaid, Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in an

amount to be proven at trial.




                                                   26
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 27 of 35



                      AS AND FOR A SEVENTH CAUSE OF ACTION
                                Fraudulent Inducement
                                   (ScoresLive.com)

       176.    Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

       177.    At all relevant times, in return for work performed by Plaintiff with respect to

ScoresLive.com, Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

promised Plaintiff that he would receive quarterly share payments of 15% of Defendants’ net

revenue from the leads generated by Plaintiff provided that the net revenue was greater than

$30,000.00 per quarter.

       178.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

made this promise to Plaintiff in order to induce the Plaintiff to perform work for them with respect

to SoresLive.com.

       179.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

never intended to make quarterly share payments to Plaintiff of 15% of Defendants’ net revenue

from the leads generated by Plaintiff provided that the net revenue was greater than $30,000.00

per quarter.

       180.    While Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry

Yioves claim the Business was not profitable, Defendants Scores Holding, Scores Media, SMG,

Robert Gans and Harry Yioves organized the structure of the Defendant Scores entities in such a

way as to avoid profit and, thus, avoid paying Plaintiff with any quarterly share payments of 15%

of Defendants net revenue from the leads generated by Plaintiff for ScoresLive.com provided that

the net revenue was greater than $30,000.00 per quarter.




                                                 27
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 28 of 35



       181.    Defendants knew at the time they promised Plaintiff quarterly share payments of

15% of Defendants’ net revenue from the leads generated by Plaintiff for ScoresLive.com that he

would never receive such payments given the manner in which they organized the Defendant

Scores entities.

       182.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

knew that the promises and representations they were making to the Plaintiff were false in that

they never had any intention of paying Plaintiff quarterly share payments of 15% of Defendants’

net revenue from the leads generated by Plaintiff provided that the net revenue was greater than

$30,000.00 per quarter.

       183.    Plaintiff Jeremy Greene reasonably relied upon the statements and promises made

by Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves and

performed work for them with respect to SoresLive.com.

       184.    As a direct and proximate result of Plaintiff’s reliance on Defendant’s promises as

aforesaid, Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in an

amount to be proven at trial.


                      AS AND FOR AN EIGHTH CAUSE OF ACTION
                                Fraudulent Inducement
                                  (ScoresCasino.com)

       185.    Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

       186.    At all relevant times, Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, promised and/or

assured Plaintiff that if Plaintiff procured financial investors for ScoresCasino.com, Plaintiff would

receive compensation as discussed herein.



                                                 28
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 29 of 35



       187.    Based on these promises and assurances from Defendant Harry Yioves and

Defendants Scores Holding, SDG and Robert Gans, through their agent/employee Defendant

Harry Yioves, Plaintiff worked for years to bring in investment partners on behalf of

ScoresCasino.com without the promised compensation.

       188.    When Plaintiff pressed Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, about his promised

compensation, Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, promised and/or assured Plaintiff that

Plaintiff would receive payment in the near future for the work he performed.

       189.    On November 22, 2016, Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, wrote to Plaintiff

regarding compensation: “Don’t worry when I say your [sic] going to be good your [sic] going to

be good.”

       190.    On December 21, 2016, Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, wrote to Plaintiff,

“factoring in your cut.”

       191.    Plaintiff continued to work for Defendants Scores Holding, SDG, Robert Gans and

Harry Yioves with respect to ScoresCasino.com based on their promises and reassurances.

       192.    Defendants Scores Holding, SDG, Robert Gans and Harry Yioves repeatedly

delayed payment of Plaintiff’s compensation.

       193.    For example, on August 2, 2017, when Plaintiff asked Defendant Harry Yioves and

Defendants Scores Holding, SDG and Robert Gans, through their agent/employee Defendant




                                               29
             Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 30 of 35



Harry Yioves, when he would be placed on payroll, Defendant Harry Yioves responded on behalf

of himself and Defendants Scores Holding, SDG and Robert Gans as follows:


                        Let’s see how this goes with David. That will give
                        you quick relief. And then we can get u [sic] on a
                        plan for ongoing.


        194.     Upon information and belief, Defendants Scores Holding, SDG, Robert Gans and

Harry Yioves purposely delayed the launch of ScoresCasino.com to receive free labor from

Plaintiff.

        195.     Defendants Scores Holding, SDG, Robert Gans and Harry Yioves never had any

intention of compensating Plaintiff for the work he performed on their behalf with respect to

ScoresCasino.com.

        196.     Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, represented that Plaintiff would be

compensated by them because it was their intent to induce the Plaintiff to perform free work for

them with respect to ScoresCasino.com.

        197.     Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans,

through their agent/employee Defendant Harry Yioves, knew that the promises and representations

they were making to the Plaintiff were false in that they never had any intention of compensating

Plaintiff for the work he performed on their behalf with respect to ScoresCasino.com.

        198.     Plaintiff Jeremy Greene reasonably relied upon the statements and promises made

by Defendant Harry Yioves and Defendants Scores Holding, SDG and Robert Gans, through their

agent/employee Defendant Harry Yioves.

        199.     The statements and promises made by Defendant Harry Yioves and Defendants

Scores Holding, SDG and Robert Gans, through their agent/employee Defendant Harry Yioves,


                                                30
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 31 of 35



induced the Plaintiff Jeremy Greene to perform work on their behalf with respect to

ScoresCasino.com.

       200.    After repeatedly asking Defendant Harry Yioves and Defendants Scores Holding,

SDG and Robert Gans, through their agent/employee Defendant Harry Yioves, when he would

receive his promised compensation and never receiving it, it became clear to Plaintiff that

Defendants Scores Holding, SDG, Robert Gans and Harry Yioves had never intended to

compensate him for the work that he performed at their request and on their behalf.

       201.    As a direct and proximate result of Plaintiff’s reliance on Defendant’s promises as

aforesaid, Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in an

amount to be proven at trial.


                       AS AND FOR A NINTH CAUSE OF ACTION
                   Breach of Implied Duty of Good Faith and Fair Dealing
                                     (ScoresLive.com)


       202.    Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

       203.    At all relevant times, Defendants Scores Holding, Scores Media, SMG, Robert

Gans and Harry Yioves knew that they had a duty to pay Plaintiff $10,000.00 per month and to

make quarterly share payments to Plaintiff of 15% of Defendants’ net revenue from the leads

generated by Plaintiff for ScoresLive.com provided that the net revenue was greater than

$30,000.00 per quarter.

       204.    At all relevant times, Defendants Scores Holding, Scores Media, SMG, Robert

Gans and Harry Yioves knew they had a duty to provide Plaintiff with written notice of their

termination of their agreement with respect to ScoresLive.com.




                                                31
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 32 of 35



       205.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

knew that they were violating their agreement with Plaintiff when they stopped paying him

$10,000.00 per month without providing him with written notification.

       206.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

knew that they were violating their agreement with Plaintiff when they failed to provide Plaintiff

with any quarterly share payments of 15% of Defendants net revenue from the leads generated by

Plaintiff for ScoresLive.com provided that the net revenue was greater than $30,000.00 per quarter.

       207.    While Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry

Yioves claim the Business was not profitable, Defendants Scores Holding, Scores Media, SMG,

Robert Gans and Harry Yioves organized the structure of the Defendant Scores entities in such a

way as to avoid profit and, thus, avoid paying Plaintiff with any quarterly share payments of 15%

of Defendants net revenue from the leads generated by Plaintiff for ScoresLive.com provided that

the net revenue was greater than $30,000.00 per quarter.

       208.    Defendants knew at the time they promised Plaintiff quarterly share payments of

15% of Defendants’ net revenue from the leads generated by Plaintiff for ScoresLive.com that he

would never receive such payments given the manner in which they organized the Defendant

Scores entities.

       209.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

violated the covenant of good faith and fair dealing when they stopped paying Plaintiff $10,000.00

per month without providing him with written notification.

       210.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

violated the covenant of good faith and fair dealing when they failed to provide Plaintiff with any




                                                32
          Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 33 of 35



quarterly share payments of 15% of Defendants’ net revenue from the leads generated by Plaintiff

for ScoresLive.com provided that the net revenue was greater than $30,000.00 per quarter.

        211.    Defendants Scores Holding, Scores Media, SMG, Robert Gans and Harry Yioves

did not take any action or necessary steps to minimize the damage sustained by Plaintiff as a result

of their actions.

        212.    Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in

an amount to be proven at trial as a direct and proximate result of the breach of the covenant of

good faith and fair dealing by Defendants Scores Holding, Scores Media, SMG, Robert Gans and

Harry Yioves.


                       AS AND FOR A TENTH CAUSE OF ACTION
                    Breach of Implied Duty of Good Faith and Fair Dealing
                                     (ScoresCasino.com)


        213.    Plaintiff repeats, realleges and reasserts the allegations set forth in the

aforementioned paragraphs as if fully set forth herein.

        214.    At all relevant times, Defendants Scores Holding, SDG, Robert Gans, and Harry

Yioves knew they had promised to provide compensation to Plaintiff for work he did in procuring

investors for ScoresCasino.com, compensation which included, but was not limited to, a job as a

salaried employee for Scores Casino, preferred stock shares and company equity.

        215.    Defendants Scores Holding, SDG, Robert Gans and Harry Yioves knew that they

were violating their agreement and the promises they made to Plaintiff when they failed to provide

Plaintiff with any of the compensation he was promised.

        216.    Defendants Scores Holding, SDG, Robert Gans and Harry Yioves violated the

covenant of good faith and fair dealing when they failed to provide Plaintiff with any of the

compensation he was promised.


                                                 33
         Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 34 of 35



       217.    Defendants Scores Holding, SDG, Robert Gans and Harry Yioves did not take any

action or necessary steps to minimize the damage sustained by Plaintiff as a result of their actions.

       218.    Plaintiff has suffered, continues to suffer, and will continue to suffer, damages in

an amount to be proven at trial as a direct and proximate result of the breach of the covenant of

good faith and fair dealing by Defendants Scores Holding, SDG, Robert Gans and Harry Yioves.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendants on each of the above-

referenced claims and Causes of Action and as follows:

       1. For any and all causes of action and/or claims as may be compensable under local laws
          and/or statutes as may apply under the laws in the jurisdiction and venue in which this
          case may be transferred for trial;

       2. Awarding compensatory damages to Plaintiff for past and future damages, including
          both economic and non-economic damages, together with interest and costs as provided
          by law;

       3. Punitive and/or exemplary damages for the intentional, wanton, willful, fraudulent,
          reckless, and/or grossly negligent acts of Defendants, who demonstrated a profound
          disregard and reckless indifference for the Plaintiff, in an amount sufficient to punish
          Defendants and deter future similar conduct;

       4. Awarding Plaintiff reasonable attorneys’ fees;

       5. Awarding Plaintiff the cost of these proceedings; and

       6. Such other and further relief as this Court deems just and proper.

Dated: July 1, 2019
       New York, New York                             _/s/ Michael A. London_______________
                                                      MICHAEL A. LONDON (ML-7510)
                                                      VIRGINIA E. ANELLO (VA-8197)
                                                      DOUGLAS & LONDON, P.C.
                                                      59 Maiden Lane, 6th Floor
                                                      New York, New York 10038
                                                      Ph: (212) 566-7500
                                                      Fax: (212) 566-7501
                                                      Email: mlondon@douglasandlondon.com




                                                 34
          Case 1:19-cv-06157-LLS Document 1 Filed 07/01/19 Page 35 of 35




                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby demands trial by jury as to all issues.


Dated:          July 1, 2019
                New York, New York


                                                        _/s/ Michael A. London_______________
                                                        MICHAEL A. LONDON (ML-7510)
                                                        DOUGLAS & LONDON, P.C.
                                                        59 Maiden Lane, 6th Floor
                                                        New York, New York 10038
                                                        Ph: (212) 566-7500
                                                        Fax: (212) 566-7501
                                                        Email: mlondon@douglasandlondon.com

                                                        ATTORNEYS FOR PLAINTIFFS




                                                   35
